DETAILED ACTION
Claims 1-5, 23, 25-26 and 29-31 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.
 

Response to Arguments
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues: The Hamri reference does not teach without any need for format conversion between the faceted and curved-surface models. 
Examiner’s Response: The Examiner disagrees and points Applicant to the cited sections of Hamri and the requirements of the claimed limitation. Here the claim limitation is part of the receiving data and inputting data step. As explicitly stated on Page 77 Left Column Last paragraph:
If B-Rep NURBS models are input, they are effectively transformed into a facetrecl representation but the NURBS model is kept also and is still connected to the polyhedral representation. It is not a model conversion, both representations are linked with each other during the whole 'PV Reference model' preparation, hence the term 'Mixedrepresentation' to designate this configuration.

As shown above during the input, as required by the claim, data is received containing both representations and inputted into the model as required by the claim. While Page 78 last paragraph may require conversion under certain circumstances, this is not the case for all circumstances, i.e. those without High Level Topology (HLT) entities. As seen on Page 72, the history based model functions do not include HLT entities and would not require conversion. Therefore, the cited reference teaches the claimed limitation.
Thus, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 23, 25-26 and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “including inputting a mixture of faceted and curved-surface models in history-based modelling functions of a user interface application, without any need for format conversion between the faceted and curved-surface models;” as recited in the amended claims. When looking at [0011] as suggested by Applicant, adequate support could not be found. The cited support appears to be for a broad term “mesh data” which does not provide support for the specific terms claimed “faceted and curved-surface models”. Since adequate support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, thus the amended limitation is new matter.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 23 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rezayat USPPN 2015/0142152, in view of Pan et al. “Computer-aided design-while-engineering technology in top-down modeling of mechanical product” (hereinafter “Pan”), in view of Hamri et al. “Interfacing product views through a mixed shape representation. Part 1: Data structures and operators” (hereinafter “Hamri”)(cited in IDS of 11/22/2021)..

Regarding claim 1, Rezayat teaches A geometric modelling method performed by a data processing system on a geometric model comprising a kernel and associated applications, the method comprising: (Abstract, [0015], [0033], [0047], [0049], [0051], A kernel takes in a model of a 3D design and the user is able to modify and store it before it is printed)
receiving data for an object to be processed by the kernel; (Abstract, [0033], A product file is received by the 3D printer that includes a CAD kernel)
generating a standalone object for the user interface application of the geometric model and (Abstract, [0033], [0047], [0049]-[0051], A solid model is created by the user to meet design requirements and displayed by the user interface, the model is then stored)
storing, with the user interface application, the standalone object separately and outside of the kernel; and (Figure 2, Abstract, [0033], [0047], [0049]-[0051], the product file for the standalone object is store separately and outside the cad kernel)
Rezayat does not explicitly teach wherein the standalone object is an independently implemented object in the user interface application relative to the object to be processed by the kernel.
Pan teaches wherein the standalone object is an independently implemented object in the user interface application relative to the object to be processed by the kernel.(Page 152 Right Column First Paragraph, The models are processed by CAD Kernels; Page 154 Left Column First paragraph, Page 157 Right Column, Figure 5, A master model is made that is separate from the sub-assemblies being processed)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Rezayat with Pan as the references deal with processing a CAD model with a kernel, in order to implement a system capable of having a standalone object independent to the one processed by the kernel. Pan would modify Rezayat by using a master model and sub-assemblies that are processed by the kernel. The benefit of doing so is the design and analysis models are modified simultaneously and maintained consistently. (Pan Page 154 Left Column First paragraph)
The combination of Rezayat and Pan does not explicitly teach including inputting a mixture of faceted and curved-surface models in history-based modelling functions of a user interface application, without any need for format conversion between the faceted and curved-surface models;
Hamri teaches including inputting a mixture of faceted and curved-surface models in history-based modelling functions of a user interface application, (Figures 4, 7, 9, 10, Page 72 Right Column, Page 75 Right Column, Page 77 Section 4, Page 78 Right Column, History trees of models are used in the NURBS system that allows for a polyedge model that is a mixture of faceted and curved models that are an input to create the polyedge model.)
without any need for format conversion between the faceted and curved-surface models; (Figures 4, 7, 9, 10, Page 72 Right Column, Page 75 Right Column, Page 77 Section 4, Page 78 Right Column, the models are input into the system without any need for conversion)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Rezayat and Pan with Hamri as the references deal with processing a CAD model, in order to implement a system capable using history trees, creating a model from faceted and curved models, and developing tooling for creation of the model. Hamri would modify Rezayat and Pan by adding the ability to create a polyedge (faceted and curved) model from models in a history tree, that is used in the generation of tool path trajectory. The benefit of doing so is the model enable the explicit and intrinsic description of the concepts needed to efficiently transform shapes between product views. This helps generate several shapes needed to characterize different tool path trajectories. (Hamri Abstract, Page 71 Right column, and Conclusion)

Regarding claim 2, the combination of Rezayat, Pan and Hamri teaches the limitations of claim 1. Rezayat teaches detecting changes to the object to be processed by the kernel; (Abstract, [0033], [0047], [0049]-[0051], The 3D printer determines the properties and requirements of the material for the print process, and then updates the CAD solid model and stores the modifications)
propagating those changes to the stored standalone object to update the standalone object; and (Abstract, [0033], [0047], [0049]-[0051], The updated model is stored in the product file)
storing the updated standalone object. (Abstract, [0033], [0047], [0049]-[0051], the updated model is stored in the product file)

Regarding claim 3, the combination of Rezayat, Pan and Hamri teaches the limitations of claim 1. Rezayat and Pan does not explicitly teach wherein the object to be processed by the kernel comprises one of a mesh or a polyline.
Hamri teaches wherein the object to be processed by the kernel comprises one of a mesh or a polyline. (Figure 1,Page 71 Both columns, Figure 16, the component to be processed comprises a mesh)

Regarding claim 4, the combination of Rezayat, Pan and Hamri teaches the limitations of claim 1. Rezayat teaches receiving an input in a function of the data processing system via the user interface; and, (Abstract, [0028], [0033], [0047], [0049]-[0051], A 3D model is received by the system and displayed on the user interface)
receiving instructions choosing an output format for the function; ([0028]-[0031], [0033], The input file is processed and outputted in a format that can be 3D printed)
wherein the output format comprises one of a facetted output or a classic geometry boundary representation output; ([0028]-[0031], [0033], [0047], [0049]-[0051], a geometric representation output is created and outputted for use in the 3D printer)
processing the input in the function; ([0028]-[0031], [0033], [0047], [0049]-[0051], structural analysis is conducted on the input, and the design is updated to meet the design requirements)
applying the chosen output format to the processed input; and, outputting the processed input in the chosen output format. ([0028]-[0031], [0033], [0047], [0049]-[0051], The input data file is processed and outputted in the chosen file format to be 3D printed)

Regarding claim 23, the combination of Rezayat, Pan and Hamri teaches the limitations of claim 4. Rezayat teaches wherein the received instructions choosing the output format for the function comprises choosing the output format among a plurality of output formats. ([0020], [0028], [0031], [0032], A plurality of output formats are specified based on the processing done to the object)

Regarding claim 29, the combination of Rezayat, Pan and Hamri teaches the limitations of claim 1. The combination of Rezayat and Pan does not explicitly teach wherein the user interface application enables an associative conversion between both of the faceted and curved-surface models. 
Hamri teaches wherein the user interface application enables an associative conversion between both of the faceted and curved-surface models. (Figures 4, 7, 9, 10, Page 72 Right Column, Page 75 Right Column, Page 76 Right Column Last Paragraph, Page 77 Section 4, Page 78 Right Column, the NURBS system allow conversion from one model to another, from faceted and curved models)

Regarding claim 30, the combination of Rezayat, Pan and Hamri teaches the limitations of claim 1. The combination of Rezayat and Pan does not explicitly teach wherein the inputted faceted model represents an outer surface of the object and the inputted curved-surface model represents associated tooling of the object.
Hamri teaches wherein the inputted faceted model represents an outer surface of the object and (Figure 2, 3, 5-10, 16, Page 75 Right Column, the inputted model is the outer surface of the object)
the inputted curved-surface model represents associated tooling of the object. (Figure 1 and 7, Page 71 both Columns, Page 77 right column, Page 78 right column, the toolpath associated with the curved model is generated)

Regarding claim 31, the combination of Rezayat, Pan and Hamri teaches the limitations of claim 1. The combination of Rezayat and Pan does not explicitly teach further comprising directly using the faceted model obtained in the inputting step such that a surfacing step of converting the faceted model to the curved-surface model is avoided. 
Hamri teaches further comprising directly using the faceted model obtained in the inputting step such that a surfacing step of converting the faceted model to the curved-surface model is avoided. (Figures 2, 4, 7, 9, 10, Page 72 Right Column, Page 75 Right Column, Page 77 Section 4, Page 78 Right Column, the faceted model is used in the cad modeling program without converting to the curved model)

Claims 5 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rezayat, in view of Pan, in view of Hamri, and in further view of Owen et al. “FACET-BASED SURFACES FOR 3D MESH GENERATION” (hereinafter “Owen”)(cited in IDS of 7/24/2020).

Regarding claim 5, the combination of Rezayat, Pan and Hamri teaches the limitations of claim 1. The combination of Rezayat, Pan and Hamri does not explicitly teach importing legacy mesh file data into the data processing system; creating a facetted mesh file from the imported data, and storing the facetted mesh file for further processing.
Owen teaches teach importing legacy mesh file data into the data processing system; creating a facetted mesh file from the imported data, and storing the facetted mesh file for further processing. Abstract, Introduction Page 1 Right Column to end of Third full paragraph of Page 2 Left column, Page4 Section 4 First Paragraph, The mesh generation algorithm creates a facetted mesh from a legacy file and then stored with facet entities) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Rezayat, Pan and Hamri with Owen as the references deal with processing a CAD model, in order to implement a system capable of taking in a legacy file to use in the legacy format or converting it to a facetted mesh. Owen would modify Rezayat, Pan and Hamri by adding the ability using the kernel to create a facetted mesh from an input file. The benefit of doing so is the facetted representation may conveniently replace an alternative geometry with little to no change to the mesh generation algorithm while enhancing its existing capability. (Owen Page 2 Left Column First full paragraph)

Regarding claim 25, the combination of Rezayat, Pan and Hamri teaches the limitations of claim 1. The combination of Rezayat, Pan and Hamri does not explicitly teach wherein the receiving data for the object comprises receiving mesh data for the object comprising a connected collection of facets; and wherein the storing the standalone object comprises storing the mesh data without converting the mesh data into a different data format. 
Owen teaches wherein the receiving data for the object comprises receiving mesh data for the object comprising a connected collection of facets;(Page 2 Section 2.1, Page 3 Section 3, A mesh surface is made by a geometric kernel from a facet based surface)
and wherein the storing the standalone object comprises storing the mesh data without converting the mesh data into a different data format. (Page 1 Right Column, In some cases a legacy FEA mesh is the only geometric representation of the mesh available, so the file is not converted)

Regarding claim 26, the combination of Rezayat and Pan teaches the limitations of claim 1. The combination of Rezayat, Pan and Hamri does not explicitly teach wherein the receiving data for the object comprises receiving second mesh data for the object comprising a connected collection of facets; and wherein the storing the standalone object comprises replacing the mesh data with the second mesh data, without converting the second mesh data into a different data format.
Owen teaches wherein the receiving data for the object comprises receiving second mesh data for the object comprising a connected collection of facets; and (Page 1 Right Column, Page 2 Section 2.1, Page 3 Section 3, A mesh surface is made by a geometric kernel from files containing a facet based surface)
wherein the storing the standalone object comprises replacing the mesh data with the second mesh data, without converting the second mesh data into a different data format. (Page 1 Right Column, In some cases a legacy FEA mesh is the only geometric representation of the mesh available, so the file is not converted)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harkness et al. USPPN 2015/0178424: Also teaches the conversion of a faceted model to a curved model. The curved model being a more accurate version of the simulated surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147